Citation Nr: 1742267	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis. 

2.  Entitlement to service connection for a right lower extremity disability, to include bone spurs. 

3.  Entitlement to service connection for a left lower extremity disability, to include bone spurs.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 2003 to February 2010.  His awards and decorations included: a National Defense Service Medal; an Afghanistan Campaign Medal with two campaign stars; an Iraq Campaign Medal with campaign star; and a Korean Defense Service Medal.  The Board sincerely thanks him for his service to his country. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In the May 2011 VA Form 9, the Veteran perfected appeals for his lower extremity and left shoulder scar claims.  In a November 2016 rating decision, service connection was awarded for left shoulder scars.  As this rating decision granted the full benefits sought with respect to the issue of service connection for left shoulder scars, this claim is no longer before the Board.

In May 2017, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of which is associated with the record.  

As an initial matter, regarding the Veteran's claim for service connection for bilateral stress fractures and continuous issues of the feet, ankles, and shins, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the rule in Clemons, the Board has recharacterized these issues on appeal as noted above.


FINDINGS OF FACT

1.  Bilateral plantar fasciitis had its onset in service.

2.  Bilateral bone spurs of the feet had its onset in service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral plantar fasciitis is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Service connection for bilateral bone spurs of the feet is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R.  3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim. However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter. Accordingly any notice error or duty to assist omission is harmless.

The Board has reviewed all of the evidence in the Veteran's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

II. Factual Background

In the October 2002 entrance examination, the Veteran's feet and lower extremities were found to be normal.  In a report of past medical history from this month, the Veteran marked "no" for numbness or tingling; foot trouble; impaired use of legs and feet; swollen joints; knee trouble; bone or joint deformity; or broken bones.  In a medical prescreening report from this time, the Veteran marked "no" for: dislocated joints; foot pain; swollen, painful, or dislocated joints; limitation of motion of any joint; arthritis; recent fractures; loss of the ability to bend or extend any joint; knee problems (generally); or surgery related to joints or broken bones. 

In an April 2003 STR, the Veteran complained for recurrent left ankle sprain.  In another STR from this time the Veteran was assessed with left ankle overuse.  In STRs from May 2003, impressions of X-rays of the left foot and ankle showed a stress fracture of the calcaneus, with no other bony abnormalities.  Imaging of the right foot was normal.  In another record, the Veteran complained of right foot pain and was assessed with tendonitis/soft tissue pain.  During a physical examination, a healing stress fracture of the left calcaneus was noted, with the examination being otherwise unremarkable.  The Veteran complained of a gradually onsetting bilateral ankle pain, and  was found to have bilateral pes cavus, reflex sympathetic dystrophy, causalgia, and a closed fracture of the left heel.  

In STRS from June 2003, the Veteran complained of injuring his left foot during basic training, and upon physical examination appeared deformed.  There was a bony lump "which does not go away" and bone pain, but no sudden unexplained fractures.  An isotopic bone scan showed multiple stress "reactions" of the bilateral lower extremities.  An X-ray of the left foot showed a closed fracture, a fracture of the calcaneus, and deformity.  Another imaging study from this time showed findings that were suggestive of mild bilateral patellofemoral syndrome that was likely secondary to use of crutches.  Imaging of the mid tibial shafts was suggestive of stress reaction/shin splints.  Views of the ankles and feet showed results consistent of stress fracture.  Imaging of the right calcaneus was suggestive of stress reaction without fracture.  No focal abnormalities were noted within the dorsal tarsals.  Imaging of the left second metatarsal was suggestive of a resolved stress fracture.  

In STRs from August 2003, the Veteran reported that he had pain of the bilateral feet that onset in February 2003.  The Veteran was noted to have multiple bilateral stress reactions, and foot pain with the right worse than the left.  He was found to reflex sympathetic dystrophy of the lower limb and foot, causalgia, and an acquired deformity of cavus.  Imaging from this time showed intact osseous structures without evidence for acute, or healing, fracture with a lack of discrete fracture line or periosteal reaction of the bilateral feet.  Imaging studies of the bilateral tibia and fibulas showed no evidence of acute fracture, to include healed fractures.  In a September 2003 STR, the Veteran was noted to have a congenital foot deformity of talipes cavus. 

In an April 2007 STR, the Veteran's right foot was found to have accessory bones in the first interossei space and posterior to the navicular bone.  He did not have hallux valgus or bunions.  His left foot was found to have small of osteochondroma arising from the dorsal medial cortical margin of the base of the second metatarsal.  His examinations were otherwise unremarkable.  He was diagnosed with talipes cavus and plantar fasciitis.  

In his January 2010 claim, the Veteran claimed that he fractured his left heel in May 2003, and experienced multiple stress fractures of the bilateral feet, ankles, and shins.  He claimed that his plantar fasciitis/talipes cavus began in April 2007.  He noted that he did not undergo a separation physical.  

VA medical records from the VA medical center in Syracuse from April 2010 to December 2010 note that the Veteran had an active problem of joint pain of the lower legs, ankles, and feet.  No diagnoses were made.  VA medical records from the VA medical center in Birmingham from April 2011 August 2016 are silent for treatment of lower extremity conditions or diagnoses of same. 

In the February 2010 VA examination, review of systems of the bilateral extremities showed no symptoms of the lower extremities.  It was noted that Veteran had occasional bilateral foot paresthesias.  There was no evidence of sensory loss, and deep tendon reflexes were normal.  The Veterans extremities were found to be normal. 

In a May 2011 statement, the Veteran reported that he began to experience foot pain in basic training.  A month into basic training he began to experience a "numb tingling" sensation of the feet.  During a physical training group run, his left foot buckled and made a loud pop.  He felt an "excruciating bolt of pain" in his foot, ankle, and leg.  At sick call, no physical evaluation was provided and he was given Motrin and told to keep off the foot.  It was later learned that he had fractured his left heel.  He compensated for this injury by placing his weight on his right side.  This, in combination with the activities of basic training, lead to a doctor, upon reviewing imaging studies, to find that the Veteran had "hundreds of stress fractures in both feet and legs."  He was told that if he did not allow these injuries to heal that his "feet and legs will crumble away."  He continued to feel pain from the residuals of these injuries. 

In the March 2015 VA foot examination, the Veteran's feet did not have extreme tenderness of the bilateral plantar surfaces.  There was no objective evidence of a marked deformity of either foot or lower extremity.  No other pertinent physical findings, complications, conditions, signs or symptoms were found to be related to the Veteran's in-service broken left heel. 

At the March 2017 hearing, the Veteran testified that his plantar fasciitis started the second week of basic training until separation.  He was treated twice for it in service, and did not currently seek treatment for it.  His right foot stress fracture occurred the second week of training, and he never received treatment for it.  His left foot/ankle condition began the second week of basic training, and through Advanced Individual Training (AIT).  He went to sick call once a week for this condition, and received a bone scan and X-rays during AIT.  He related the above injuries to his service-connected left heel disability.  Shifting his weight to his left during runs and ruck marches caused many of his right leg fractures.  He would switch the leg he shifted weight upon depending on the degree of pain he was experiencing.  This caused many/hundreds of stressed fractures of his lower extremities.  He did not receive any treatment for these conditions since leaving service.  

In a May 2017 private medical record, the Veteran complained of a "fuzzy" feeling in his legs that occurred in the distal one third of his legs to his feet.  He stated that these symptoms began in the military and never completely resolved.  He was noted to have a past medical history of gout and anesthesia.  On examination he was noted to have diffuse tenderness throughout the plantar fascia and had bilateral pes cavus.  Pain was associated with palpation of the tarsal tunnel and porta pedis.  X-rays showed an accessory navicular on the right, and a bone spur between the first and second metatarsals.  The clinician opined that Veteran had tarsal tunnel syndrome with chronic plantar fasciitis.  He opined that it was possible that both conditions may be related to service as they were linked to activities such as running, jumping, and walking with excessive weight.  He opined that the Veteran's stress related injuries would not have caused any prolonged issues.  

III.   Analysis

The medical evidence establishes that the Veteran has current diagnoses of bone spurs of the feet and bilateral plantar fasciitis.  The Board observes that the Veteran was diagnosed with these conditions in service, and that he claimed that he has experienced pain/foot and leg conditions since separation.  The Board finds the Veteran's statements regarding his symptomology to be both competent and credible.  See Falzone v. Brown, 8 Vet. App. 398, 403 (2005) (holding that foot conditions, like pes planus, are of the type that lends itself to lay observation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge such as the onset of symptoms/pain).  Given the Veteran's competent and credible statements, STRs showing diagnoses of bone spurs and plantar fasciitis, and recent medical records showing current diagnoses of same, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral bone spurs of the feet and bilateral plantar fasciitis is warranted.  Therefore, resolving all doubt in the Veteran's favor, service connection for bilateral plantar fasciitis and right and left lower extremity disabilities are granted.  38 C.F.R. § 3.303(a).

The Board acknowledges that the Veteran has claimed that he has disabilities related to stress fractures sustained in service.  However, as the Board noted in the Introduction, the scope of a disability claim includes any disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. 1 (2009).  As such, the claims for bone spurs and/or their residuals are considered by the Board's grant for bilateral lower extremities disabilities.  Thus the Board's grants of the Veteran's claims for bone spurs of the feet and bilateral plantar fasciitis are grants of the full benefits sought. 


ORDER

Service connection for bilateral plantar fasciitis is granted. 

Service connection for bilateral bone spurs of the feet is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


